                 Case 20-12177-RAM          Doc 34     Filed 07/07/20      Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

In re:                                                          Case No. 20-12177-RAM
          MARIA LORENA NICIEZA                                  Chapter 13

      Debtor.
______________________________/

                  OBJECTION TO DEBTOR’S CHAPTER 13 PLAN [D.E. 21]

          Creditor, Alejandro Insua, by and through undersigned counsel, hereby files this Objection

to Debtor’s Chapter 13 Plan [D.E. 21], and as grounds states:

          1.     On February 18, 2020 the Debtor, MARIA LORENA NICIEZA (“Debtor”), filed a

voluntary petition for relief under Chapter 13, Title 11 of the United States Bankruptcy Code.

          2.     As of the petition date, Alejandro Insua holds a lien on the Debtor’s business property

entitled Great Learning Experience Day Care Inc., a Florida corporation and Great Learning

Experience Day Care LLC, a Florida limited liability company (the Day Care Business”) in the

amount of $279,105.95. Additionally, there is an arrearage amount of $39,855.96.

          3.     Alejandro Insua objects to the Debtor’s Chapter 13 Plan as proposed, which seeks to

pay less than total owed on the property secured by Alejandro Insua’s lien.

          4.     On July 7, 2020, Alejandro Insua filed a timely Proof of Claim [Claim No. 14-1]

all correct amounts due are shown on the Proof of Claim.

          5.     As the Debtor’s Chapter 13 Plan fails to provide for full payment of the secured

claim in violation of the requirements of Section 1325(a)(5), Alejandro Insua submits that the

Chapter 13 Plan must be amended to reflect Proof of Claim [Cl. 14], and confirmation should be

denied.
               Case 20-12177-RAM           Doc 34      Filed 07/07/20      Page 2 of 3




        6.      For the reasons more particularly stated above, Alejandro Insua objects to the Chapter

13 Plan in its current form, and requests that confirmation be denied unless and until appropriate

provision for Alejandro Insua’s debt is made in the Plan.

        WHEREFORE, Alejandro Insua respectfully requests that the Court deny confirmation of

the Debtors’ Chapter 13 Plan, and that the Court grant any and all other relief it deems just and proper.

        Respectfully submitted,

                                        BLAXBERG, GRAYSON, KUKOFF & FORTEZA P.A.
                                        Attorneys for Alejandro Insua
                                        25 S.E. Second Avenue, Suite 730
                                        Miami, Florida 33131
                                        Phone (305) 381-7979
                                        Fax (305) 371-6816
                                        E-mail isabel.colleran@blaxgray.com

                                        By: ____/s/ Isabel V Colleran______________
                                               Isabel V Colleran, Esq.
                                               Fla. Bar No. 450472



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 7, 2020 a true and correct copy of the foregoing was
served via CM/ECF electronic transmission to those parties who are currently on the list to receive
e-mail notice and service for this case, and by U.S. Mail to the following:
  Maria Lorena Nicieza                               Christian Somodevilla, Esq.
  Debtor                                             LSAS Attorneys
  126 E 47th Street                                  Counsel for Debtor
  Hialeah, FL 33013-1842                             2 S. Biscayne Boulevard, Suite 2300
                                                     Miami, FL 33131
                                                     Email: cs@lsaslaw.com
  Nancy K. Neidich                                   Office of the US Trustee
  Trustee                                            U.S. Trustee
  www.ch13miami.com                                  51 S.W. 1st Ave., Suite 1204
  POB 279806                                         Miami, FL 33130
  Miramar, FL 33027                                  USTPRegion21.MM.ECF@usdoj.gov
  e2c8f01@ch13miami.com
Case 20-12177-RAM     Doc 34   Filed 07/07/20   Page 3 of 3




                    BLAXBERG, GRAYSON, KUKOFF &
                    FORTEZA, P.A.
                    Attorneys for Alejandro Insua
                    25 SE Second Avenue, Suite 730
                    Miami, Florida 33131
                    Phone: (305) 381-7979
                    E-mail:Isabel.colleran@blaxgray.com

               By: _/s/ Isabel V Colleran__________________
                    Isabel V. Colleran, Esq./FBN: 450472
